Exhibit 10.1

 



CONSULTING/ADVISORY AGREEMENT

 

 

CONSULTING/ADVISORY AGREEMENT dated as of June 4, 2015 (the “Agreement”) by and
between Dr. Terry B. Strom, an individual (the “Consultant”) and Cell Source,
Inc., a Nevada corporation (the “Company”).

 

WHEREAS, the Company desires to engage Consultant to provide the services
described in Schedule A (the “Services”) and Consultant is willing to be engaged
by the Company to provide such services, on the terms and conditions set forth
below and described in Schedule A attached hereto;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Consultant agree as follows:

 

1. Consulting. The Company hereby retains Consultant, and Consultant hereby
agrees to make himself available as a consultant to the Company, upon the terms
and subject to the conditions contained herein. During the Term (as hereinafter
defined), Consultant shall provide the Services to the Company as requested by
management and the Company’s Board of Directors.

 

2. Term. Subject to the provisions for termination hereinafter provided, the
term of this Agreement shall commence on May 21, 2015 (the “Effective Date”) and
shall continue until May 21, 2017 (the “Consultant Term”).

 

3. Compensation. In consideration of the services to be rendered by Consultant
hereunder, during the Consultant Term the Company agrees to pay to Consultant,
and Consultant agrees to accept, the compensation set forth in Schedule B (the
“Consulting Fee”). The Company agrees to reimburse Consultant for reasonable
out-of-pocket expenses incurred in connection with services performed under this
Agreement, including but not limited to transportation expenses, lodging and
meal expenses, lodging, meals, taxis and trains. Consultant will bill Company
quarterly for services rendered, with payment due within 30 days from the date
of invoice.

 

4. Termination. The Company may, in its discretion and at its option terminate
this Agreement at any time.

 

5. Confidential Information. Consultant recognizes and acknowledges that by
reason of Consultant’s retention by and service to the Company before, during
and, if applicable, after the Consulting Term, Consultant will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”). Consultant acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Consultant
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the Consulting Term use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation except in connection with the performance of Consultant’s duties for
the Company and in a manner consistent with the Company’s policies regarding
Confidential Information. Consultant also covenants that at any time after the
termination of this Agreement, directly or indirectly, he will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation, unless such information is in the public domain
through no fault of Consultant or except when required to do so by a court of
law, by any governmental agency having supervisory authority over the business
of the Company or by any administrative or legislative body (including a
committee thereof) with apparent jurisdiction to order Consultant to divulge,
disclose or make accessible such information. All written Confidential
Information (including, without limitation, in any computer or other electronic
format) which comes into Consultant’s possession during the Consulting Term
shall remain the property of the Company. Except as required in the performance
of Consultant’s duties for the Company, or unless expressly authorized in
writing by the Company, Consultant shall not remove any written Confidential
Information from the Company’s premises, except in connection with the
performance of Consultant’s duties for the Company and in a manner consistent
with the Company’s policies regarding Confidential Information. Upon termination
of this Agreement, the Consultant agrees to return immediately to the Company
all written Confidential Information (including, without limitation, in any
computer or other electronic format) in Consultant’s possession.

 



 

 

 

6. Independent Contractor. It is understood and agreed that this Agreement does
not create any relationship of association, partnership or joint venture between
the parties, nor constitute either party as the agent or legal representative of
the other for any purpose whatsoever; and the relationship of Consultant to the
Company for all purposes shall be one of independent contractor. Neither party
shall have any right or authority to create any obligation or responsibility,
express or implied, on behalf or in the name of the other, or to bind the other
in any manner whatsoever.

 

7. Conflict of Interest. The Consultant and the Company hereby agree that there
is no conflict of interest in connection with the retention by the Company of
the Consultant pursuant to this Agreement.

 

8. Waiver of Breach. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate nor be construed as a waiver of any
subsequent breach.

 

9. Binding Effect; Benefits. None of the parties hereto may assign his or its
rights hereunder without the prior written consent of the other parties hereto,
and any such attempted assignment without such consent shall be null and void
and without effect. This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective successors, permitted
assigns, heirs and legal representatives.

 

10. Notices. All notices and other communications which are required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given (a) when delivered in person, (b) one (1) business day after being
mailed with a nationally recognized overnight courier service, or (c) three (3)
business days after being mailed by registered or certified first class mail,
postage prepaid, return receipt requested, to the parties hereto at:

 



2

 

 

If to the Company, to :       Itamar Shimrat   Email:  ishimrat@cell-source.com
      If to the Consultant, to:       Dr. Terry B. Strom  
Email:  tstrom@bidmc.harvard.edu  

 

11. Entire Agreement; Amendments. This Agreement contains the entire agreement
and supersedes all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof. This Agreement may
not be changed orally, but only by an agreement in writing signed by the party
against whom any waiver, change, amendment, modification or discharge is sought.

 

12. Severability. The invalidity of all or any part of any provision of this
Agreement shall not render invalid the remainder of this Agreement or the
remainder of such provision. If any provision of this Agreement is so broad as
to be unenforceable, such provision shall be interpreted to be only so broad as
is enforceable.

 

13. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed in accordance with the law of the State of New York without giving
effect to the principles of conflicts of law thereof. The parties hereto each
hereby submits himself or itself for the sole purpose of this Agreement and any
controversy arising hereunder to the exclusive jurisdiction of the state courts
in the State of New York.

 

14. Headings. The headings herein are inserted only as a matter of convenience
and reference, and in no way define, limit or describe the scope of this
Agreement or the intent of the provisions thereof.

 

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Signatures evidenced by facsimile
transmission will be accepted as original signatures.

 

[SIGNATURE PAGE FOLLOWS]

 



3

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

 

  Cell Source, Inc.                     By: /s/ Itamar Shimrat     Name: Itamar
Shimrat     Title: Chief Executive Officer               CONSULTANT            
        /s/ Dr. Terry B. Strom   Name:  Dr. Terry B. Strom

 



4

